Citation Nr: 1428174	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  04-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for labyrinthitis with vertigo.

3.  Entitlement to service connection for tension headaches.

4.  Entitlement to an effective date prior to November 22, 2003, for the grant of a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to May 1995.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, this case was remanded for additional development.  In October 2009, the Veteran testified at a Travel Board hearing.  The case was again remanded for additional development in March 2010, to include referring the matter of an increased rating for a cervical spine disability.  It does not appear that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ) and thus, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  In an August 2011 statement, the Veteran requested a Board videoconference hearing, but subsequently withdrew that request.

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since issuance of the June 2011 supplemental statement of the case (SSOC) and prior to certification of the appeal to the Board, additional evidence, including private treatment records, has been associated with the record.  Evidence received by the AOJ prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization agency for review and disposition.  38 C.F.R. § 19.37 (2013).  Additionally, in January 2014, after certification of the appeal to the Board, the Veteran submitted additional evidence and specifically indicated that she did not waive initial RO review.  Thus, the Board may not undertake appellate review at this time, and a remand is required.

Moreover, the Board notes that in the March 2010 remand, the RO was instructed to schedule the Veteran for a VA examination for her right shoulder and a medical opinion as to the nature and etiology of any right shoulder disability found to be present.  In May 2011, the Veteran underwent such VA examination and the examiner found that the Veteran had a normal right shoulder.  He stated that the Veteran's complaints of right shoulder pain is referred pain from her cervical disc disease and not from shoulder pathology and that the early arthritis present on X-ray was asymptomatic and normal due to aging.  In support of this opinion, the examiner noted that the Veteran's service treatment records were silent for significant injury or right shoulder pathology.  This basis is unclear, particularly in light of the Board's remand noting that the Veteran was treated for right shoulder problems in service in August 1989.  Accordingly, a remand to obtain an adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination for her right shoulder.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly set forth the diagnosis for any right shoulder disability found to be present.  

As to any current right shoulder disability, including degenerative arthritis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% probability or higher) that such current right shoulder disability is causally related to a disease or injury incurred during active duty, to include symptoms documented in service records.  

The examiner should take as true that the Veteran was treated for right shoulder problems in service in August 1989 and that the Veteran currently has arthritis of the right shoulder.

A complete rationale should be furnished for the opinion.

3.  After undertaking any additional development which the AOJ may deem necessary, review the expanded record and readjudicate the claims on appeal.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



